2015 UT App 228



                THE UTAH COURT OF APPEALS

                      ADAM SCOTT HASLAM,
                          Appellant,
                              v.
                        SALT LAKE CITY,
                           Appellee.

                       Per Curiam Decision
                         No. 20130837-CA
                     Filed September 11, 2015

           Third District Court, Salt Lake Department
                  The Honorable L.A. Dever
                          No. 130900826

          Michael P. Studebaker, Attorney for Appellant
           Padma Veeru-Collings and Steven L. Newton,
                    Attorneys for Appellee

   Before JUDGES J. FREDERIC VOROS JR., STEPHEN L. ROTH, and
                        JOHN A. PEARCE.

PER CURIAM:

¶1     Adam Scott Haslam appeals the trial court’s denial of his
petition for post-conviction relief. He argues that he is entitled to
relief because Salt Lake City failed to disclose exculpatory
evidence regarding arresting officer Trooper Lisa Steed’s
performance and disciplinary records. However, this court has
recently decided issues identical to the one Haslam raises. See
Monson v. Salt Lake City, 2015 UT App 136, 351 P.3d 851;
Magallanes v. South Salt Lake City, 2015 UT App 154.

¶2     This court concluded that evidence of Trooper Steed’s
professional misconduct was merely impeachment evidence
rather than exculpatory evidence. Accordingly, the City had no
obligation to disclose the evidence prior to the entry of a guilty
                    Haslam v. Salt Lake City


plea. Monson, 2015 UT App 136, ¶¶ 10–11; see also Magallanes,
2015 UT App 154, ¶ 7. Additionally, the Post-Conviction
Remedies Act provides no relief for newly discovered
impeachment evidence. See Utah Code Ann. § 78B-9-104(1)(e)(iii)
(LexisNexis 2012). Haslam’s claims are the same as those raised
in Monson and Magallanes are resolved by those decisions.

¶3    Affirmed.




20130837-CA                   2                2015 UT App 228